OPINION, ORDER AND JUDGMENT
Richard C. Lussy appeals from an order of the District court,, Third judicial District, Deer Lodge County, the Hon. Henry Loble presiding, from an order dismissing Lussy’s complaint against J. Michael Young.
The only issue on appeal is the propriety of the District Court’s dismissal of Lussy’s complaint against J. Michael Young.
In cause No. DV-84-72 in the same District Court, Richard C. Lussy sued John Conway Harrison, John C. Sheehy, Fred J. Weber *16and L.C. Gulbrandson as individuals, without reference to their judicial positions, in a complaint filed in Deer Lodge County. J. Michael Young, a state employee, appeared as attorney for the named individual defendants in that action and brought about an order of the District Court to dismiss the action against the said individuals.
Lussy then sued J. Michael Young in the District Court, Deer Lodge County in cause No. DV-84-93, on the grounds that Young had represented the individuals in the action, that this was improper and that he was guilty of conspiracy, improper official actions, and abuse of the principle of “justinhoard.”
In the District Court, Judge Loble dismissed the complaint against Young, saying in his order of August 22, 1984:
“The gist of plaintiffs rambling, incomprehensible complaint seems to be that the defendant represented the private, nongovernmental clients in his capacity as an employee of state government. However, plaintiff attached to his complaint a motion to dismiss and memorandum in support of motion to dismiss in Cause No. DV-84-72 in the District Court of Deer Lodge County. The defendant in this case acted as lawyer for the defendant justices in the earlier action. Mr. Young clearly defended the action against the justices on the basis that they were being sued for an act in discharge of a duty associated with judicial actions of the Court. An allegation that Young represented the justices as private individuals when the attached exhibits showed he represented them in their judicial capacities sets forth no cause of action.”
Although four justices on this Court are indirectly involved in this action in that the attorney, J. Michael Young, had represented them, and is now being sued for that representation, we see no conflict of interest in recognizing in Lussy’s present complaint and appeal a fruitless, weightless, needless, senseless, action. The appeal, as was the action in the District Court, is frivolous and as such should be dismissed.
This cause is another of series of proceedings brought by Lussy in both state and federal courts in which he has imputed incompetence, bias and conspiracy against judges and parties involved in his actions, and he has subjected the judicial process to denigration.
IT IS THEREFORE ORDERED:
1. The appeal of Richard C. Lussy from the judgment of dismissal *17of cause No. DV-84-93, in the District Court, Deer Lodge County, be and the same is hereby dismissed.
2. Richard C. Lussy is assessed costs in the sum of $250.00 payable to the Clerk of this Court for deposit in the State Treasury of the State of Montana as part reimbursement to the State for the unnecessary expense and time he has taken of state officials.
3. The Clerk of this Court is directed to mail a certified copy of this Order to the Clerk of the District Court in and for the Third Judicial District, Deer Lodge County. Such copy of this order and judgment shall be and serve the office of a judgment for costs against Richard C. Lussy and entitled to all of the lien protection of a judgment. Such judgment shall be docketed in the District Court under the cause file number from which the appeal arose.
4. Copy to counsel of record, and to Richard C. Lussy.
J.A. Turnage, Chief Justice
John Conway Harrison, Justice
John C. Sheehy, Justice
Fred J. Weber, Justice
William E. Hunt, Sr., Justice
L.C. Gulbrandson, Justice